Citation Nr: 0518486	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran has been fully informed of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran's cervical spine disability is manifested by 
severe limitation of motion of the cervical spine; there is 
no evidence of ankylosis of the cervical spine.

3.  The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity; his service-
connected disabilities are not shown to render him unable to 
care for most of his daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cervical spine disability have not been met.  38 
U.S.C.A.§§ 1155, 5107(West 1991 & Supp. 2002): 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5240; 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003).

2.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2003, after the VCAA was signed into law.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A supplemental 
statement of the case dated in August 2004 provided notice to 
the veteran of the evidence necessary to support his claim of 
entitlement to an increased rating for cervical spine 
disability and for special monthly compensation.  A 
supplemental statement of the case dated in January 2005 
provided notice to the veteran of the evidence of record 
regarding his claims and why this evidence was insufficient 
to award the benefits sought.

Moreover, letters dated in November 2003, December 2003, and 
November 2004 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
The veteran has been afforded VA examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Service connection has been in effect for a back disability 
since October 1945.  A total rating due to individual 
unemployability was granted in April 1981.  At that time, the 
veteran was in receipt of separate ratings for his lumbar, 
dorsal and cervical spine.

The veteran submitted a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, in August 2003.  The author of the form indicated 
that the examination was carried out in a doctor's office.  
The veteran's complaint was noted to be inflammatory 
arthropathy.  Severe kyphosis with a wide based gait was 
noted.  Ankylosing spondylitis of the entire spine was noted, 
and the provider indicated that the veteran ambulated with a  
straight cane or walker.  The signature on the form is not 
legible, though it appears to have been signed by a medical 
doctor.  He concluded that daily skilled services were not 
indicated.  The RO construed this submission as a claim for 
special monthly compensation.

A VA examination was conducted in November 2003.  The veteran 
stated that he understood that he was being examined for an 
increased evaluation for his neck.  His wife helped him and 
he did not need aid and attendance at that time.  His pain 
was concentrated in his neck and feet, and his back no longer 
hurt due to fusion as a result of spondylosis.  He had been 
using a cane for two years, and was only able to walk for 
short distances.  He endorsed flare-ups a couple of time per 
week.  Examination of the cervical spine revealed slight pain 
on palpation of the musculature.  No spasms were noted.  
There was a severe kyphosis of almost 90 degrees.  Extension 
was to zero degrees and forward flexion was restricted to 20 
degrees.  Lateral rotation was to 20 degrees bilaterally and 
lateral flexion was to five degrees bilaterally.  The 
pertinent diagnosis was ankylosing spondylosis of the 
cervical spine.
In a release form completed by the veteran in December 2003, 
he indicated that he was unable to do the work normally done 
by a male member of a household.  He stated that such tasks 
were completed by various services.

In his June 2004 notice of disagreement, the veteran 
indicated that he wanted compensation to help defray expenses 
around the home.  He was no longer able to perform the normal 
chores of a homeowner.  He had undergone hip and knee 
replacement, and that other problems had changed his body.  

The veteran's July 2004 substantive appeal indicates that he 
was not bedridden, but that he was housebound.  He noted that 
he was unable to function as he once did, and to take care of 
his home.  He believed that his condition warranted 
additional compensation.

A VA examination was conducted in November 2004.  With regard 
to the veteran's medical history, the examiner noted sleep 
disturbance, ankylosing spondylitis, benign prostatic 
hypertrophy, edema, hypertension, atrial fibrillation, 
esophageal reflux, inflammatory spondylopathy, obesity, 
congestive hart failure, and coronary arthrosclerosis.  A 
recent history of pulmonary and cardiac problems was 
discussed.  With respect to his cervical spine disability, 
the veteran reported constant pain at a level of nine on a 
scale of one to ten.  He endorsed stiffness, and indicated 
that his neck locked up on him at least once per week.  His 
pain radiated into the shoulders and elbows, but he denied 
having been hospitalized for his neck or having been placed 
on bed rest for the disability.  His neck disability 
interfered with his bathing and that he only bathed when he 
felt good and was able to accomplish the task.  He reported 
difficulty dressing, specifically getting his arms into his 
sleeves and putting on his socks.  He reported difficulty 
reaching around to wipe himself after bowel movements.  He 
could not engage in any home activities or maintenance, and 
he similarly did not participate in any hobbies or sports 
activities.  He was able to attend to the ordinary hazards of 
everyday living.  He had driven himself to the examination 
appointment.  The examiner noted that the veteran was able to 
leave his home at his discretion, and that he did not require 
an attendant in reporting for the examination.  She also 
noted that the veteran was not hospitalized or permanently 
bedridden.  The veteran denied dizziness, incontinence, and 
memory loss.  He indicated poor balance affecting  his 
ability to walk, and reported that his wife supervised his 
bathing and dressing.  The examiner noted that the veteran 
was able to feed himself and administer his own medications.  
Range of motion testing of the cervical spine revealed 
flexion to 30 degrees, extension to 30 degrees, right lateral 
bending to five degrees, left lateral bending to zero 
degrees, right rotation to 40 degrees, and left rotation to 
20 degrees.  Pain was described by the veteran as a nine out 
of ten, and repetitive range of motion testing increased his 
pain.  There was evidence of decreased endurance and 
increased weakness.  There were no muscle spasms, and no pain 
withpalpation in the cervical spine area.  Upper extemity 
strength was 5/5 with shaking.  Sensation was intact to 
monofilamen tin all of the fingers, and vibratory sensation 
was also intact.  The diagnosis was ankylosing spondylitis 
with restricted movement of the cervical, thoracic and 
lumbosacral spine with residual pain.  The examiner noted 
that the veteran reported radiating pain.  There was no 
evidence of acute fracture or subluxation.  She concluded 
that the veteran did not require skilled care, but that he 
did require some assistance with bathing and dressing, and 
had difficulty with ambulation and joint mobility due to the 
ankylosing spondylitis and osteoarthritis.

In conjunction with the examination, the examiner completed a 
VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance.  The veteran's 
complaint was noted to be decreased range of motion of the 
spine with pain.  Stiffness with movement was noted.  
Decreased range of motion of the shoulders, right elbow, left 
wrist, knees, ankles, and spine was noted.  The examiner 
indicated that the veteran was able to feed himself.  She 
also noted that his wife might assist him with cleaning after 
toileting and that she supervised his bath.  The veteran 
ambulated with a straight cane and was slightly unsteady.  
The examiner indicated that the veteran was able to leave his 
home at his discretion if he felt well enough.  The veteran's 
various diagnoses were listed.  The examiner concluded that 
daily skilled services were not indicated.



Analysis

Evaluation of Cervical Spine Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board also notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  In addition to renumbering 
the diagnostic codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities, with the 
possible exception of intervertebral disc syndrome (IVDS), 
are to be rated under.  See also 67 Fed. Reg. 54,345 (August 
22, 2002), effective September 23, 2002 ("Interim" IVDS 
regulations, providing 2 prong test for evaluating IVDS based 
either on acute or chronic symptomatology picture, replaced 
by 68 Fed. Reg. 51,454, providing different 2 prong test).  
Because the veteran has never been diagnosed with IVDS, and 
because his neurological examination is negative, the interim 
regulations at 67 Fed. Reg. 54,345 are not for consideration 
in the instant case.

Prior to the regulatory changes, 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, for limitation of motion of the 
cervical spine provided the following:

5287
Spine, ankylosis of, cervical:

Unfavorabl
e
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, effective prior to 
September 26, 2003.

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290, effective prior to 
September 26, 2003.
Subsequently, effective September 26, 2003, the revised 
criteria for spinal disabilities provides the following:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability 

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003.
Having carefully reviewed the evidence of record pertaining 
to the veteran's cervical spine disability, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted.  Under the rating criteria effective prior to 
September 26, 2003, there is no objective evidence of 
unfavorable ankylosis of the lumbosacral spine so as to merit 
a 40 percent rating.  Limitation of motion noted during the 
November 2004 VA examination ranged from moderate to severe.  
Accordingly, the 30 percent evaluation is appropriate under 
this criteria.

Similarly, considering the veteran's cervical spine 
disability under the criteria that became effective September 
26, 2003, he does not meet the criteria for a rating in 
excess of 30 percent since the evidence does not show 
unfavorable ankylosis of the cervical spine.   38 C.F.R. § 
4.71a (2004).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. However, while the examination 
reports have shown complaints of pain, these complaints of 
pain do not warrant a rating in excess of 30 percent under 38 
C.F.R. §§ 4.40 and 4.45.  In this regard the Board notes that 
while the examination reports indicate pain on motion, range 
of motion testing appears to take such pain into account.  
The November 2004 VA examiner noted that range of motion 
testing resulted in pain at a level of nine out of ten.  
Given the medical findings which do not demonstrate that the 
veteran's cervical spine disability more closely approximates 
the requirements for a rating in excess of 30 percent under 
either the old or new criteria, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by complaints of pain.  Accordingly, 
the Board finds that a rating in excess of 30 percent for the 
veteran's cervical spine disability is not warranted.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his cervical spine disability, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from this disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  
Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made. The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2004).

While the evidence shows that the veteran suffers from 
disabilities of the cervical, thoracic, and lumbar spine, it 
does not support a finding that the veteran has lost the use 
of his back such that he is permanently bedridden or 
helpless.

There is evidence that the veteran's spouse provides some 
assistance with bathing and dressing, and occasionally with 
toileting.  However, there is no evidence that the veteran is 
dependent on her to actually feed him, or take care of his 
personal hygiene.  In fact, the veteran stated in November 
2004 that he was able to attend to the ordinary hazards of 
everyday living.  He administers his own medications.  He is 
not permanently bedridden.  Although the veteran claims that 
he is housebound, he continues to drive and is noted to have 
the ability to travel beyond the premises of his home 
independently.  Moreover, the November 2004 VA examiner 
concluded that daily skilled services were not indicated.  
Essentially, there is no evidence that the veteran's service-
connected back disability causes the veteran to be so 
helpless as to require regular aid an attendance of another 
person.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).

ORDER

An evaluation in excess of 30 percent for cervical spine 
disability is denied.

Special monthly compensation based on the need for regular 
aid and attendance is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


